Citation Nr: 1642221	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-29 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial disability rating for post-traumatic stress disorder, in excess of 70 percent from February 16, 2012. 


REPRESENTATION

Appellant represented by:  John Dorrity, Agent 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who was the appellant, had active service from August 1997 to August 2001.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the RO in Newark, New Jersey, which granted service connection for PTSD and assigned a 70 percent initial disability rating, effective February 16, 2012 (date of claim for service connection). 


FINDING OF FACT

In October 2016, the Board was notified that the Veteran died on October [redacted], 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, during his lifetime, the Veteran appealed the issue of higher initial disability rating than 70 percent following the grant of service connection for post-traumatic stress disorder.  The initial rating was effective from February 16, 2012. The Veteran died during the pendency of the appeal.  VA received a statement from the representative showing that the Veteran died in October 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


